DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions.

Priority
2.	Acknowledgment is made of this application is the continuation of 16/410,860, filed May 13, 2019, now U.S. Patent 11,006,343, which is a continuation of 16/059,434, filed August 9, 2018, now U.S. Patent 10,334,499, which is a continuation of U.S. Patent Application No. 15/223,819, filed July 29, 2016, now U.S. Patent 10,080,178, which is a continuation of U.S. Patent Application No. 14/800,515, filed July 15, 
2015, now U.S. Patent 9,419,837, which is a continuation of U.S. Patent Application No. 
14/260,145, filed April 23, 2014, now U.S. Patent 9,137,078, which is a continuation of U.S.10 Patent Application No. 13/211,247, filed August 16, 2011, now U.S. Patent 8,737,300, which claims the benefit of U.S. Provisional Patent Application No. 61/439,940, filed February 7, 2011.


Preliminary Amendment
3.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated September 22, 2021. Claims 2-20 are new.
Upon entering the amendment, claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,006,343. 
Regarding claim 1, it recites, “A system for transporting wireless communications, comprising: 
a set of digital access units (DAUs) that receive a set of radio resources from one or more signal sources including: a first DAU that provides a first subset of the set of radio resources, and a second DAU that is communicatively coupled to the first DAU and provides a second subset of the set of radio resources; and 
two or more remote units, including: a first remote unit that is communicatively coupled to the first DAU and includes a first antenna for transmitting the first subset of the set of radio resources, and a second remote unit that is communicatively coupled to the second DAU and includes a second antenna for transmitting the second subset of the set of radio resources, 
wherein a first number of radio resources in the first subset is different than a second number of radio resources in the second subset.”
Claim 1 of U.S. Patent No. 11,006,343 recites, “A system to transport wireless communications, comprising: 
a digital access unit; 
a plurality of signal sources, including at least a first signal source and a second signal source; 
a plurality of remote units, including at least a first remote unit and a second remote unit; wherein the digital access unit comprises a plurality of interfaces to communicatively couple the digital access unit to the plurality of signal sources; 
wherein the digital access unit is configured to receive a plurality of radio resources from the first signal source and the second signal source; 
wherein the digital access unit is configured to send a digital representation of a first set of radio resources to the first remote unit at a first point in time, the first set of radio resources for transmission at an antenna of the first remote unit; 
wherein the digital access unit is configured to send a digital representation of a second set of radio resources to the first remote unit at a second point in time, the second set of radio resources for transmission at the antenna of the first remote unit; 
wherein a number of radio resources in the first set of radio resources is different from a number of radio resources in the second set of radio resources at least based on dynamic load balancing and resource management; and 
wherein the digital access unit is configured to receive digital signals from each of the plurality of remote units.”
Based on the limitations presented above, claim 1 of the instant application claims similar limitations that are a part of the elements in claim 1 of U.S. Patent No. 11,006,343, by using different wordings, such as “two or more remote units” instead of using “a plurality of remote units,” and “wherein a first number of radio resources in the first subset is different than a second number of radio resources in the second subset” instead of using “wherein a number of radio resources in the first set of radio resources is different from a number of radio resources in the second set of radio resources” as indicated in italics above.
The term “a set of digital access units (DAUs)” is used in claim 1 of the instant application and “a digital access unit” is used in claim 1 of the patent. Duplicating parts/units would have been obvious to one have ordinary skill in the art at the time the invention, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
In fact, claim 1 of the instant application is merely a broader version of claim 1 of U.S. Patent No. 11,006,343, by eliminating some terms, such as “at a first point in time,” “at a first point in time,” “dynamic load balancing and resource management,” etc. as indicated in the claim above.  
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Same rationale applies to claims 6, 7, and 19 as follows: 
8.	Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,006,343. 
9.	Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,006,343. 
10.	Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,006,343. 
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
13.	Claims 1, 6, 7, 9, 10, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haardt et al. (US 7,555,266).
Regarding claim 1, Haardt et al. teach the system for transporting wireless communications (column [3] lines 20-35; Examiner’s Notes: the mobile radio system illustrated in FIG. 1 of the prior art teaches the limitation of “system for transporting wireless communications” in the instant application), comprising: 
a set of digital access units (DAUs) that receive a set of radio resources from one or more signal sources (column [3] lines 20-26; Examiner’s Notes: base stations, e.g.,  BS1, BS2, …, BSn depicted in FIG. 1, of the prior art teaches the limitation of “a set of digital access units (DAUs);” in fact, base stations, e.g.,  BS1, BS2, …, BSn, receiving radio resources from Remote Neural Monitoring (RNM) device, as depicted in FIG. 1 of the prior art teaches the limitation of “a set of digital access units (DAUs) that receive a set of radio resources from one or more signal sources” in the instant application) including: 
a first DAU that provides a first subset of the set of radio resources (column [3] lines 26-29; Examiner’s Notes: BS1 in the prior art teaches the limitation of “first DAU;” in fact, BS1 providing the radio resources within its cell Z1, as depicted in FIG. 1, of the prior art teaches the limitation of “a first DAU that provides a first subset of the set of radio resources” in the instant application), and 
a second DAU that is communicatively coupled to the first DAU and provides a second subset of the set of radio resources (column [3] lines 26-29; Examiner’s Notes: BS2 in the prior art teaches the limitation of “second DAU;” in fact, BS2, adjacent to BS1, providing the radio resources within its cell Z2, as depicted in FIG. 1, of the prior art teaches the limitation of “a second DAU that is communicatively coupled to the first DAU and provides a second subset of the set of radio resources” in the instant application); and 
two or more remote units (column [3] lines 36-44; Examiner’s Notes: subscriber stations, e.g., MS1, MS2, …, MSn depicted in FIG. 1, of the prior art teaches the limitation of “two or more remote units” in the instant application), including: 
a first remote unit that is communicatively coupled to the first DAU and includes a first antenna for transmitting the first subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: MS1 communicating with BS1 depicted in FIG. 1 of the prior art teaches the limitation of “a first remote unit that is communicatively coupled to the first DAU;” in fact, MS1, communicating with BS1, and having its antenna for transmitting the radio resources in cell Z1 as illustrated in FIG. 1 of the prior art teaches the limitation of “a first remote unit that is communicatively coupled to the first DAU and includes a first antenna for transmitting the first subset of the set of radio resources” in the instant application), and 
a second remote unit that is communicatively coupled to the second DAU and includes a second antenna for transmitting the second subset of the set of radio resources (column [3] lines 41-44; Examiner’s Notes: MS2 communicating with BS2 depicted in FIG. 1 of the prior art teaches the limitation of “a second remote unit that is communicatively coupled to the second DAU;” in fact, MS2, communicating with BS2, and having its antenna for transmitting the radio resources in cell Z2 as illustrated in FIG. 1 of the prior art teaches the limitation of “a second remote unit that is communicatively coupled to the second DAU and includes a second antenna for transmitting the second subset of the set of radio resources” in the instant application), 
wherein a first number of radio resources in the first subset is different than a second number of radio resources in the second subset (column [3] lines 29-35; Examiner’s Notes: different number/size of radio resources in different cells, such as in cells Z1 and Z2, as depicted in FIG. 1 of the prior art teaches the limitation of “wherein a first number of radio resources in the first subset is different than a second number of radio resources in the second subset” in the instant application).  
Regarding claim 6, Haardt et al. further teach the system, wherein the set of DAUs receive digital signals from the two or more remote units (column [3] lines 36-44; Examiner’s Notes: BSs, e.g., BS1 and BS2, receiving wireless digital signals from MSs, e.g., MS1 and MS2, depicted in FIG. 1, of the prior art teaches the limitation of “wherein the set of DAUs receive digital signals from the two or more remote units” in the instant application).  
Regarding claim 7, Haardt et al. further teach the system, wherein the digital signals comprise a first set of uplink (UL) channels (column [3] lines 36-44; Examiner’s Notes: BSs, e.g., BS1 and BS2, receiving wireless digital signals from MSs, e.g., MS1 and MS2, via uplink channels depicted in FIG. 1, of the prior art teaches the limitation of “wherein the digital signals comprise a first set of uplink (UL) channels” in the instant application).  
Regarding claim 9, Haardt et al. further teach the system, wherein the first subset of the set of radio resources includes a plurality of downlink channels that include multiple frequency bands or multiple carriers (column [3] line 55 – column [4] line 2; Examiner’s Notes: the frequency bands regards to multiple carriers in the prior art teaches the limitation of “multiple frequency bands;” in fact, the radio resources in cell Z1 for downlink channels including multiple frequency bands in the prior art teaches the limitation of “wherein the first subset of the set of radio resources includes a plurality of downlink channels that include multiple frequency bands or multiple carriers” in the instant application).  
Regarding claim 10, Haardt et al. teach the system, further comprising a resource management unit that set the first subset of the set of radio resources and the second subset of the set of radio resources (column [3] lines 20-35; Examiner’s Notes: Remote Neural Monitoring (RNM) device, as depicted in FIG. 1 of the prior art teaches the limitation of “a resource management unit;” in fact, Remote Neural Monitoring (RNM) device allocating different radio resources for each cell, e.g. cell Z1, Z2, etc., as depicted in FIG. 1 of the prior art teaches the limitation of “a resource management unit that set the first subset of the set of radio resources and the second subset of the set of radio resources” in the instant application).  
Regarding claim 13, Haardt et al. further teach the system, wherein: 
a first downlink channel is included in the first subset of the set of radio resources and not included in the second subset of the set of radio resources (column [3] line 55 – column [4] line 2; Examiner’s Notes: the first downlink channel in the radio resources of cell Z1 and not in the radio resources of cell Z2, while no overlapping in cells Z1 and Z2, in the prior art teaches the limitation of “a first downlink channel is included in the first subset of the set of radio resources and not included in the second subset of the set of radio resources” in the instant application); 
a second downlink channel is not included in the first subset of the set of radio resources and is included in the second subset of the set of radio resources (column [3] line 55 – column [4] line 2; Examiner’s Notes: the second downlink channel in the radio resources of cell Z2 and not in the radio resources of cell Z1, while no overlapping in cells Z1 and Z2, in the prior art teaches the limitation of “a second downlink channel is not included in the first subset of the set of radio resources and is included in the second subset of the set of radio resources” in the instant application); 
a third downlink channel is included in both the first subset of the set of radio resources and the second subset of the set of radio resources (column [3] line 55 – column [4] line 2; Examiner’s Notes: the third downlink channel in the radio resources while in an overlapping area of both cells Z1 and Z2, in the prior art teaches the limitation of “a third downlink channel is included in both the first subset of the set of radio resources and the second subset of the set of radio resources” in the instant application).  
Regarding claim 14, Haardt et al. further teach the system, wherein the set of radio resources comprises baseband (column [4] lines 24-37; Examiner’s Notes: the baseband signals in the prior art teaches the limitation of “the set of radio resources comprises baseband” in the instant application) and 
the set of DAUs converts the baseband into one or more digital representations of the set of radio resources (column [4] lines 24-37; Examiner’s Notes: the BSs transmitting the baseband signals into digital frequency domain B in the prior art teaches the limitation of “the set of DAUs converts the baseband into one or more digital representations of the set of radio resources” in the instant application).  
Regarding claim 15, Haardt et al. further teach the system, wherein the one or more digital representations of the set of radio resources comprise one or more digital signals (column [4] lines 24-37; Examiner’s Notes: the digital signals in frequency domain B in the prior art teaches the limitation of “wherein the one or more digital representations of the set of radio resources comprise one or more digital signals” in the instant application).  
Regarding claim 16, Haardt et al. further teach the system, wherein the set of radio resources comprises a set of radio frequency (RF) signals (column [3] lines 55-66; Examiner’s Notes: the digital signals in frequency domain B in the prior art teaches the limitation of “wherein the set of radio resources comprises a set of radio frequency (RF) signals” in the instant application) and 
the set of DAUs converts the set of RF signals into one or more digital representations of the set of radio resources (column [4] lines 24-37; Examiner’s Notes: the BSs transmitting/converting the baseband signals into digital frequency domain B in the prior art teaches the limitation of “the set of DAUs converts the set of RF signals into one or more digital representations of the set of radio resources” in the instant application).  
Regarding claim 17, Haardt et al. further teach the system, wherein the set of DAU further includes a third DAU that is communicatively coupled to the first DAU and provides a third subset of the set of radio resources (column [3] lines 20-35; Examiner’s Notes: BS3 in the prior art teaches the limitation of “third DAU;” in fact, BS3, wirelessly connected with BS1, providing the radio resources within its cell Z3, as depicted in FIG. 1, of the prior art teaches the limitation of “wherein the set of DAU further includes a third DAU that is communicatively coupled to the first DAU and provides a third subset of the set of radio resources” in the instant application).  
Regarding claim 19, Haardt et al. teach the method for transporting wireless communications (column [3] lines 20-35; Examiner’s Notes: transmitting process in the mobile radio system illustrated in FIG. 1 of the prior art teaches the limitation of “method for transporting wireless communications” in the instant application), the method comprising: 
receiving, by a set of digital access units (DAUs) from one or more signal sources, a set of radio resources (column [3] lines 20-26; Examiner’s Notes: base stations, e.g.,  BS1, BS2, …, BSn depicted in FIG. 1, of the prior art teaches the limitation of “a set of digital access units (DAUs);” in fact, base stations, e.g.,  BS1, BS2, …, BSn, receiving radio resources from Remote Neural Monitoring (RNM) device, as depicted in FIG. 1 of the prior art teaches the limitation of “receiving, by a set of digital access units (DAUs) from one or more signal sources, a set of radio resources” in the instant application), 
wherein the set of DAUs includes a first DAU (column [3] lines 26-29; Examiner’s Notes: BS1 in the prior art teaches the limitation of “first DAU” in the instant application), and a second DAU that is communicatively coupled to the first DAU (column [3] lines 26-29; Examiner’s Notes: BS2 in the prior art teaches the limitation of “second DAU;” in fact, BS2, adjacent to BS1, as depicted in FIG. 1, of the prior art teaches the limitation of “a second DAU that is communicatively coupled to the first DAU” in the instant application); and 
providing, by the first DAU to a first remote unit communicatively coupled to the first DAU, a first subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: subscriber station, e.g., MS1, depicted in FIG. 1, of the prior art teaches the limitation of “first remote unit;” MS1 communicating with BS1 depicted in FIG. 1 of the prior art teaches the limitation of “a first remote unit that is communicatively coupled to the first DAU;” in fact, MS1, communicating with BS1, and receiving the radio resources in cell Z1 as illustrated in FIG. 1 of the prior art teaches the limitation of “providing, by the first DAU to a first remote unit communicatively coupled to the first DAU, a first subset of the set of radio resources” in the instant application), 
wherein the first remote unit includes a first antenna for transmitting the first subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: MS1, communicating with BS1, and having its antenna for receiving the radio resources in cell Z1 as illustrated in FIG. 1 of the prior art teaches the limitation of “wherein the first remote unit includes a first antenna for transmitting the first subset of the set of radio resources” in the instant application); and 
providing, by the second DAU to a second remote unit communicatively coupled to the second DAU, a second subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: subscriber station, e.g., MS2, depicted in FIG. 1, of the prior art teaches the limitation of “second remote unit;” MS2 communicating with BS2 depicted in FIG. 1 of the prior art teaches the limitation of “a second remote unit that is communicatively coupled to the second DAU;” in fact, MS2, communicating with BS2, and receiving the radio resources in cell Z2 as illustrated in FIG. 1 of the prior art teaches the limitation of “providing, by the second DAU to a second remote unit communicatively coupled to the second DAU, a second subset of the set of radio resources” in the instant application), 
wherein: the second remote unit includes a second antenna for transmitting the second subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: MS2, communicating with BS2, and having its antenna for receiving the radio resources in cell Z2 as illustrated in FIG. 1 of the prior art teaches the limitation of “the second remote unit includes a second antenna for transmitting the second subset of the set of radio resources” in the instant application), and 
a first number of radio resources in the first subset is different than a second number of radio resources in the second subset (column [3] lines 29-35; Examiner’s Notes: different number/size of radio resources in different cells, such as in cells Z1 and Z2, as depicted in FIG. 1 of the prior art teaches the limitation of “wherein a first number of radio resources in the first subset is different than a second number of radio resources in the second subset” in the instant application).  
 
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
15.	Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Haardt et al. (US 7,555,266) in view of Kishiyama et al. (US 2011/0026417).
Regarding claim 11, Haardt et al. teach the system without explicitly teaching the set of radio resources exceeds a load management threshold. 
Kishiyama et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein: the resource management unit determines that at least one of first subset of the set of radio resources or the second subset of the set of radio resources exceeds a load management threshold (paragraph [0031] lines 1-10; Examiner’s Notes: the radio parameter of resource management, e.g., a fixed value, in the prior art teaches the limitation of “a load management threshold;” in fact, determining the radio parameter of resource management regards to the amount of radio resources exceeding a fixed value in the prior art teaches the limitation of “the resource management unit determines that at least one of first subset of the set of radio resources or the second subset of the set of radio resources exceeds a load management threshold” in the instant application); 
and in response, the resource management unit modifies at least one of the first number of radio resources or the second number of radio resources (paragraph [0051] lines 1-11; Examiner’s Notes: changing the resource amount according to the level of the radio traffic amount in the prior art teaches the limitation of “in response, the resource management unit modifies at least one of the first number of radio resources or the second number of radio resources” in the instant application); and 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kishiyama et al. in the system of Haardt et al. 
The motivation for implementing the set of radio resources exceeds a load management threshold, is to further enhance the mechanism of the measurement unit configured to measure one or more pieces of statistical data in the number of users in a cell, a user distribution state or a traffic amount, wherein a deriving unit configured to derive a value of a radio parameter corresponding to currently measured statistical data from predetermined correspondence relationship between the statistical data and the radio parameter.
Regarding claim 12, Haardt et al. further teach the system, wherein: the first DAU provides the first number of radio resources in the first subset at a first time (column [3] lines 20-35; Examiner’s Notes: BS1 in the prior art teaches the limitation of “first DAU;” in fact, BS1 providing the radio resources within its cell Z1, as depicted in FIG. 1, of the prior art teaches the limitation of “wherein: the first DAU provides the first number of radio resources in the first subset at a first time” in the instant application).
Haardt et al. teach the system without explicitly teaching providing a modified number of radio resources. 
Kishiyama et al. from the same or similar field of endeavor teach implementing fairness of the method, the first DAU provides a modified number of radio resources in the first subset at a subsequent time (paragraph [0053] lines 1-13; Examiner’s Notes: updating/changing the radio parameter of resource management regards to the amount of radio resources in the prior art teaches the limitation of “provides a modified number of radio resources;” in fact, updating/changing the radio parameter of resource management regards to the amount of radio resources in a different time in the prior art teaches the limitation of “the first DAU provides a modified number of radio resources in the first subset at a subsequent time” in the instant application); 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kishiyama et al. in the system of Haardt et al. 
The motivation for implementing providing a modified number of radio resources, is to further enhance the mechanism of the measurement unit configured to measure one or more pieces of statistical data in the number of users in a cell, a user distribution state or a traffic amount, wherein a deriving unit configured to derive a value of a radio parameter corresponding to currently measured statistical data from predetermined correspondence relationship between the statistical data and the radio parameter.
16.	Claims 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Haardt et al. (US 7,555,266) in view of Kim et al. (US 2010/0142417).
Regarding claim 18, Haardt et al. teach the system without explicitly teaching wherein the first DAU receives the first subset from a first base station. 
Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the first DAU receives the first subset from a first base station (paragraph [0053] lines 1-11; Examiner’s Notes: relay station (RS) depicted in FIG. 1 of the prior art teaches the limitation of “first DAU;” base station (BS) depicted in FIG. 1 of the prior art teaches the limitation of “first base station;” in fact, RS receiving signals in the first frequency band from BS as illustrated in FIG. 1 of the prior art teaches the limitation of “wherein the first DAU receives the first subset from a first base station” in the instant application), and the second DAU receives the second subset from a second base station (paragraph [0053] lines 1-11; Examiner’s Notes: similarly, relay station (RS) depicted in FIG. 1 of the prior art teaches the limitation of “second DAU;” base station (BS) depicted in FIG. 1 of the prior art teaches the limitation of “second base station;” in fact, RS receiving signals in the frequency band from BS as illustrated in FIG. 1 of the prior art teaches the limitation of “the second DAU receives the second subset from a second base station” in the instant application)
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the system of Haardt et al. 
The motivation for implementing wherein the first DAU receives the first subset from a first base station, is to further enhance the mechanism of the relay station operated in a frequency division duplex (FDD), wherein the relay station is operated in a band switching FDD mode and a dual band transmit (Tx)/receive (Rx) mode, in the band switching FDD mode, Tx frequency and Rx frequency are switched, and in the dual band Tx/Rx mode, concurrent transmission or concurrent reception is achieved in the Tx frequency and Rx frequency.
Regarding claim 20, Haardt et al. teach the method steps (column [3] lines 20-35; Examiner’s Notes: transmitting process in the mobile radio system illustrated in FIG. 1 of the prior art teaches the limitation of “method steps” in the instant application), the method comprising: 
receiving, by a set of digital access units (DAUs) from one or more signal sources, a set of radio resources (column [3] lines 20-26; Examiner’s Notes: base stations, e.g.,  BS1, BS2, …, BSn depicted in FIG. 1, of the prior art teaches the limitation of “a set of digital access units (DAUs);” in fact, base stations, e.g.,  BS1, BS2, …, BSn, receiving radio resources from Remote Neural Monitoring (RNM) device, as depicted in FIG. 1 of the prior art teaches the limitation of “receiving, by a set of digital access units (DAUs) from one or more signal sources, a set of radio resources” in the instant application), 
wherein the set of DAUs includes a first DAU (column [3] lines 26-29; Examiner’s Notes: BS1 in the prior art teaches the limitation of “first DAU” in the instant application), and a second DAU that is communicatively coupled to the first DAU (column [3] lines 26-29; Examiner’s Notes: BS2 in the prior art teaches the limitation of “second DAU;” in fact, BS2, adjacent to BS1, as depicted in FIG. 1, of the prior art teaches the limitation of “a second DAU that is communicatively coupled to the first DAU” in the instant application); and 
providing, by the first DAU to a first remote unit communicatively coupled to the first DAU, a first subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: subscriber station, e.g., MS1, depicted in FIG. 1, of the prior art teaches the limitation of “first remote unit;” MS1 communicating with BS1 depicted in FIG. 1 of the prior art teaches the limitation of “a first remote unit that is communicatively coupled to the first DAU;” in fact, MS1, communicating with BS1, and receiving the radio resources in cell Z1 as illustrated in FIG. 1 of the prior art teaches the limitation of “providing, by the first DAU to a first remote unit communicatively coupled to the first DAU, a first subset of the set of radio resources” in the instant application), 
wherein the first remote unit includes a first antenna for transmitting the first subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: MS1, communicating with BS1, and having its antenna for receiving the radio resources in cell Z1 as illustrated in FIG. 1 of the prior art teaches the limitation of “wherein the first remote unit includes a first antenna for transmitting the first subset of the set of radio resources” in the instant application); and 
providing, by the second DAU to a second remote unit communicatively coupled to the second DAU, a second subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: subscriber station, e.g., MS2, depicted in FIG. 1, of the prior art teaches the limitation of “second remote unit;” MS2 communicating with BS2 depicted in FIG. 1 of the prior art teaches the limitation of “a second remote unit that is communicatively coupled to the second DAU;” in fact, MS2, communicating with BS2, and receiving the radio resources in cell Z2 as illustrated in FIG. 1 of the prior art teaches the limitation of “providing, by the second DAU to a second remote unit communicatively coupled to the second DAU, a second subset of the set of radio resources” in the instant application), 
wherein: the second remote unit includes a second antenna for transmitting the second subset of the set of radio resources (column [3] lines 36-41; Examiner’s Notes: MS2, communicating with BS2, and having its antenna for receiving the radio resources in cell Z2 as illustrated in FIG. 1 of the prior art teaches the limitation of “the second remote unit includes a second antenna for transmitting the second subset of the set of radio resources” in the instant application), and 
a first number of radio resources in the first subset is different than a second number of radio resources in the second subset (column [3] lines 29-35; Examiner’s Notes: different number/size of radio resources in different cells, such as in cells Z1 and Z2, as depicted in FIG. 1 of the prior art teaches the limitation of “wherein a first number of radio resources in the first subset is different than a second number of radio resources in the second subset” in the instant application).  
Haardt et al. teach the method without explicitly teaching the non-transitory computer-readable storage media. 
Kim et al. from the same or similar field of endeavor teach implementing fairness of the method, the non-transitory computer-readable storage media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method steps above (paragraph [0116] lines 1-17; Examiner’s Notes: the machine-readable storage in the prior art teaches the limitation of “non-transitory computer-readable storage media;” the programmable processor in the prior art teaches the limitation of “one or more processors” in the instant application).
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Kim et al. in the system of Haardt et al. 
The motivation for implementing the non-transitory computer-readable storage media, is to further enhance the mechanism of the relay station operated in a frequency division duplex (FDD), wherein the relay station is operated in a band switching FDD mode and a dual band transmit (Tx)/receive (Rx) mode, in the band switching FDD mode, Tx frequency and Rx frequency are switched, and in the dual band Tx/Rx mode, concurrent transmission or concurrent reception is achieved in the Tx frequency and Rx frequency.
Allowable Subject Matter
17.	Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 2-5, the prior art in single or in combination fails to teach "wherein: the first remote unit is included in a first set of remote units, and the remote units in the first set of remote units are daisy-chained such that each remote unit is linked to a next remote unit by a single bi-directional optical fiber,” in combination with other limitation of the claim(s).
Regarding claim 8, the prior art in single or in combination fails to teach "wherein: the second remote unit is included in a second set of remote units, and the remote units in the second set of remote units are daisy-chained such that each remote unit is linked to a next remote unit by a single bi-directional optical fiber,” in combination with other limitation of the claim(s).
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Zhang et al. (US 10,863,494) is generally directed to various aspects of the method for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
	Tenny et al. (US 2011/0158116) is directed for facilitating a timing alignment in a multicarrier system and determining downlink timing associated with at least one downlink carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473